10/22/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs July 7, 2021

                STATE OF TENNESSEE v. ROBERT BROOKS

                 Appeal from the Criminal Court for Shelby County
                      No. 17-01422       Chris Craft, Judge
                     ___________________________________

                           No. W2020-01026-CCA-R3-CD
                       ___________________________________


Defendant, Robert Brooks, was convicted of reckless endangerment, aggravated robbery,
two counts of aggravated assault, and one count of assault. The trial court imposed a
sentence of eleven months and twenty-nine days for reckless endangerment to be served
consecutively to Defendant’s effective ten-year sentence for aggravated robbery, two
counts of aggravated assault, and assault. On appeal, Defendant argues that the evidence
was insufficient to support his conviction for aggravated robbery and that the trial court
erred by denying his peremptory challenge to strike Juror 7. Following our review of the
entire record and the briefs of the parties, we affirm the judgments of the trial court.

 Tenn. R. App. P.3 Appeal as of Right; Judgments of the Criminal Court Affirmed


JILL BARTEE AYERS, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and NORMA MCGEE OGLE, J.J., joined.

Anne Tipton, Memphis, Tennessee (at trial), and Claiborne Ferguson, Memphis, Tennessee
(at trial and on appeal) for the appellant, Robert Brooks.

Herbert H. Slatery III, Attorney General and Reporter; Caitlin Smith, Senior Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Jose Leon, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                      Factual and Procedural Background
       This case arises from a transaction between Defendant and Jeremiah Crotwell for
the purchase of an automobile that Mr. Crotwell had listed for sale on Craigslist. Defendant
became angry when the car would not start after the transaction was complete, and Mr.
Crotwell refused to refund the money Defendant had paid for the vehicle. Defendant shot
at Mr. Crotwell as he attempted to leave in a vehicle with Xiomara Carmona and Jasmine
Stewart, striking Mr. Crotwell in the back of his shoulder. Defendant then took Ms.
Carmona’s car at gunpoint, later abandoning it behind a convenience store. A Shelby
County grand jury indicted Defendant for attempted second-degree murder, aggravated
robbery, three counts of aggravated assault, and employing a firearm during the
commission of a dangerous felony.

Voir Dire

      During voir dire, after seven rounds of peremptory challenges, the State raised a
Batson challenge arguing that every prospective juror who was Caucasian had been
excused by defense counsel. At that point, the trial court said:

            All right. Regarding Batson and I’ll say this I have been noticing as
            these challenges have been filed that all of the Caucasian or white
            jurors have been disappearing. And the only person left was [Juror
            71]. The only white juror in the top two rows.

       The trial court further pointed out that it was not surprised by the Batson challenge
noting that Juror 1, a Caucasian female, was excused during the first round of peremptory
challenges along with Juror 2, an Asian-American man, and Juror 3, an African-American
man. In the second round of challenges, defense counsel excused Juror 4, a Caucasian man
with a slight European accent. In the following round, another Caucasian male, Juror 5,
was excused. In the sixth round, defense counsel excused Juror 6, a Caucasian female.
Finally, in the seventh round, defense counsel excused Juror 7, a Caucasian male. The trial
court noted that all of the Caucasian potential jurors had been excused by defense counsel
and found that there was enough of a pattern in the peremptory challenges to continue the
inquiry into the State’s Batson challenge.

       Concerning the racially neutral reason for excusing Juror 7, defense counsel said:

            I listed that [Juror 7] is a mechanic with farm equipment I believe it
            is. His wife works on warranty for equipment. I did not find him
            terribly attentive to my questions or responsive to those. Therefore,
            I do not feel he would be a proper juror in this case.


       1
         For privacy reasons, we will refer to the jurors in this case by number rather than using
their names.
                                              -2-
In response, the State argued that Juror 7 had raised his hand, laughed at defense counsel’s
jokes, and was very attentive. The trial court agreed that Juror 7 had “enjoy[ed] [defense
counsel’s] humor.” The State further argued:

           [Juror 7] volunteers every single thing that [defense counsel] says.
           And he just - - I mean, and every other single white person that has
           been excluded in this case was paying attention as well.

           And I’m not saying that that’s a pattern or that’s necessarily why
           [defense counsel] is going there. But we’re gonna have a jury of all
           black folks. And that’s not necessarily a representation of our
           community and of our jurors. And I asked the Court to grant the
           Batson challenge and let [Juror 7] get up there and remain up there.
           There are jurors that are up there that are African-American that have
           worse reasons to be excused and she has not challenged any of them.
           For example[,] the woman that told us that she had a murdered son.
           She’s still in there. But [Juror 7] was the farm equipment individual.
           And not only the farm equipment person, but his wife works in the
           warranty business. He has one son whose 27-year[s]-old. I mean, I
           don’t understand - -

               •   • •

           [. . . ]I don’t understand why - - at what point [Juror 7] is not making
           any - - now not paying attention. It just looks like a pattern to get an
           all black jury and that’s what the State is opposing.

Defense counsel noted that she did not intentionally attempt to exclude all Caucasian
jurors. She said: “It’s just in selecting it I don’t think that [Juror 7] would be a favorable
jury to the defense and to the theories that we’re going to argue. And based on that I have
in conjunction with my client have asked to have him excused.”

       The trial court did not find any reason that Juror 7 needed to be excused other than
Defendant not wanting the juror on the jury because he was Caucasian. The court also
noted that defense counsel had consulted with Defendant concerning the jurors. The trial
court said:

           So, that’s the problem I have. I just don’t see a reason - - and let me
           say this. It’s not - - I spent several years as a defense lawyer as well
           as a prosecutor. I just don’t see a reason that [Juror 7] needs to be
           excused other than maybe the Defendant wants him excused because
           he’s white. I just can’t see that he was not attentive.

                                            -3-
           I think he responded just as well as the other jurors to that. And I
           may be giving you something to appeal on, which is fine, but at this
           point I don’t see allowing a challenge because of Batson, [Juror 7]
           is the only Caucasian juror in the jury. And I’ve been watching them
           disappear round after round. And I just feel that that’s not proper.

           And I’m not saying that it’s all [defense counsel’s] fault - -

       Concerning the jurors who had been excluded, defense counsel told the trial court
that Juror 1, who was a Caucasian female, “was terribly uninterested and generally just
disconnected from this process.” She noted that Juror 1’s employment at a staffing firm
that “generally does warehousing” was concerning as well. Defense counsel pointed out
that she was concerned about Juror 2, an Asian-American male, because he had been the
victim of a car burglary four years earlier. She said that Juror 3, an African-American
male, was concerning to her due to his employment and responses to the questions.
Defense counsel told the trial court that Juror 4, who seemed to be of Slavic descent, was
not paying attention and was staring into space. She was concerned about Juror 5, a white
male, because he lived a couple of blocks away from where the crime occurred. Defense
counsel was concerned about Juror 6, a white female, because counsel did not think that
she seemed interested, and she did not actively participate in questions asked by the State
or defense counsel.

       The trial court noted its opinion and understanding was that trial counsel was
“working with her client that he may very well want an all African-American jury. And
he’s giving input into this.” However, the trial court felt that “there is not a racially neutral
reason for the Defendant to want to get rid of [Juror 7] that I can see at this point.”

Trial

         On January 25, 2017, at approximately 11:00 a.m. to 12:00 p.m., Jeremiah Crotwell
met with Defendant who responded to an ad that Mr. Crotwell had placed on Craigslist
concerning a 1992 Chevrolet Cavalier that Mr. Crotwell wanted to sell. The two men met
at Defendant’s home on Blue Ridge Road in the Bartlett area, and Defendant took the car
for a test drive with Mr. Crotwell as a passenger. Mr. Crotwell testified that he was
unaware of any problems with the vehicle, other than a “loose battery that [Mr. Crotwell]
had to deal with a couple of times.” During the test-drive, Defendant drove the car to a
Kroger gas station to put gas in the vehicle and for him and Mr. Crotwell to conduct the
transaction for the sale of the vehicle. Mr. Crotwell testified that Defendant gave him cash,
although Mr. Crotwell could not remember the exact amount, and Mr. Crotwell signed the
title to the vehicle over to Defendant.



                                              -4-
        Mr. Crotwell testified that the vehicle would not start while at the gas pumps. He
said, “We pushed it - - we got it started and turned it off and we couldn’t get it cranked up
again.” Mr. Crotwell testified that he assisted Defendant with trying to restart the vehicle
for approximately thirty to forty minutes. Mr. Crotwell then called his friend, Jasmine
Stewart, who lived nearby, to pick him up. Ms. Stewart and her mother, Xiomara Carmona,
later arrived in a white Toyota Solara. When Mr. Crotwell attempted to get into the car,
Defendant became agitated, and Mr. Crotwell told him, “[L]ook all sales are final. You
already - - everything is already done.” Mr. Crotwell testified that Defendant “then pulled
out a pistol and said, ‘No, it’s not.’” He said that Defendant ordered Ms. Stewart and Ms.
Carmona out of the Solara but told them to leave the keys in the ignition. Defendant also
demanded the money that he had paid to Mr. Crotwell for the Cavalier to be returned to
him. Mr. Crotwell testified that when he refused to return the money, Defendant began
firing the weapon at Mr. Crotwell’s feet. At that point, something ricocheted hitting Mr.
Crotwell in the stomach and causing a bruise. Mr. Crotwell turned around and attempted
to run into a nearby Applebee’s, and Defendant shot him in the back of his right shoulder.
He recalled hearing a total of three shots. Mr. Crotwell got inside the restaurant and yelled
for someone to call 9-1-1. A nurse who was dining inside Applebee’s tended to him until
an ambulance arrived. He later spoke to law enforcement and gave them Defendant’s
description. Mr. Crotwell again spoke with law enforcement after arriving at the hospital.
He was later shown a photographic lineup during an interview at the police department,
and he identified Defendant from the lineup. He noted that Defendant had a tear drop tattoo
on his cheek.

       At trial, Mr. Crotwell identified a photograph of Ms. Stewart’s white Solara
depicting two bullet holes in the passenger door where Mr. Crotwell had been standing at
the time of the shooting. A photograph of the gunshot wound to Mr. Crotwell’s shoulder
and surveillance video that captured the sale of the vehicle and showed Defendant and Mr.
Crotwell pushing the Cavalier when it would not start were also introduced at trial.
Surveillance video from a nearby FedEx store captured the two men looking under the
hood of the Cavalier. The FedEx video also showed Ms. Stewart and Ms. Carmona driving
through the parking lot.

       On cross-examination, Mr. Crotwell testified that he thought the value of the
Cavalier was $600 to $800 although he could not recall the exact price that he listed on the
Craigslist ad. He admitted that he wrote a “sale price” of $100 on the back of the car title
that he signed over to Defendant and that the ad did not state that “all sales are final.” Mr.
Crotwell agreed that in addition to the loose battery cable, the car also had an exhaust leak.
He did not tell Defendant that the vehicle had a loose battery cable, but he informed
Defendant that there was a minor exhaust leak. Mr. Crotwell testified that he had originally
planned for Defendant to drive him home after the sale, but once he realized the car was
not going to start, he called Ms. Stewart to pick him up because he had to work later that
day. Mr. Crotwell acknowledged that his mother’s name was actually on the title to the


                                            -5-
vehicle, and Mr. Crotwell signed his own name on the back of the title. He did not recall
whether Defendant questioned both names being on the title.

       Mr. Crotwell testified that he was certain that he heard a total of three gunshots at
the time Defendant shot him. He agreed that he had testified at a previous hearing that he
heard two gunshots. He said that he must have “misspoke or misremembered.”

       On redirect examination, Mr. Crotwell testified that he remained at the hospital for
approximately five hours after being transported there. He said that he attended physical
therapy twice a week, and he cannot lift anything over fifty pounds with his right arm. Mr.
Crotwell further testified, “And I have constant pain. If I sleep on it or anything like that
it’s unusable.” He said that he had a bruise in his pelvic area after the shooting.

       Xiomara Carmona testified that her daughter, Jasmine Stewart, and Mr. Crotwell
had been friends since high school. On January 25, 2017, Mr. Crotwell called at
approximately 12:00 p.m. and asked Ms. Stewart to pick him up at Stage Road and Bartlett
Boulevard. Ms. Carmona drove her and Ms. Stewart to the area in their shared 2001 Toyota
Solara that Ms. Carmona had paid $2,500 for three months prior. Ms. Carmona saw Mr.
Crotwell and Defendant standing beside a car with the hood raised. She thought that
Defendant was having car trouble, so she parked in front of the car. Mr. Crotwell told Ms.
Carmona and Ms. Stewart to wait a few seconds, and he then walked toward them. Ms.
Carmona testified that Defendant followed Mr. Crotwell as he was getting into her vehicle
and asked for “the money.” Mr. Crotwell refused to return the money to Defendant, and
Defendant pulled out a gun. Ms. Carmona testified that she told Mr. Crotwell to give
Defendant the money, but he refused because he and Defendant had “made a deal.” She
said that Mr. Crotwell got out of her car, and Defendant pointed his gun at her and Ms.
Stewart and ordered them to get out of the car as well but to leave the keys in the vehicle.
Ms. Carmona noted that Defendant pointed the gun very close to Ms. Stewart’s head.

        Ms. Carmona testified that she heard a gunshot after exiting her car, and she ran to
a nearby FedEx store. She heard a total of three gunshots. Ms. Carmona testified that a
FedEx employee locked the door after she ran inside, and Ms. Stewart eventually arrived
at the store and told her that Mr. Crotwell had been shot. Ms. Carmona testified that she
did not see her car again until approximately two months later. She said that there were
bullet holes in the passenger door, and the inside was full of water because the sunroof had
been left open. Ms. Carmona gave a statement to police, but she was unable to identify
Defendant from a photographic lineup. She testified that Defendant did not have
permission to take her car.

        Jasmine Stewart’s testimony at trial was similar to that of Ms. Carmona. She
testified that she spoke with police after the shooting and identified Defendant from a
photographic lineup as the shooter. She noted that Defendant had a tattoo under his eye
that was not visible in the lineup photograph. Ms. Stewart did not recall Defendant pointing

                                            -6-
the gun at her prior to the shooting. She only saw him point it at Mr. Crotwell. On cross-
examination, Ms. Stewart testified that she recalled Mr. Crotwell say “no refunds” as he
was getting into the car with her and Ms. Carmona. At that point, Defendant said
something, and Mr. Crotwell got back out of the vehicle. Ms. Stewart then noticed that
Defendant had a gun. She ran to Applebee’s when Defendant began shooting. Mr.
Crotwell arrived at the restaurant shortly thereafter.

        Coleman Holloway testified that on January 25, 2017, he was eating lunch with a
friend at the Applebee’s located at Bartlett Boulevard and Stage Road. He said that at
approximately 12:00 p.m., a man ran into the restaurant and exclaimed that he had been
shot, and the man asked for someone to call police. Mr. Holloway immediately called 9-
1-1. As he was later leaving the restaurant, Mr. Holloway noticed a bullet hole in the
passenger-side rear door of his rental truck which had been parked in the “fourth spot from
the to go exit door on the Bartlett Boulevard side.”

        Stanley Anthony testified that he drove to the FedEx store on Bartlett Avenue on
the day of the shooting. He said that a small blue car was blocking the entrance, and he
pulled around it and into a parking spot. He noticed that a young African-American man
was underneath the hood of the vehicle with a Caucasian man standing beside him. Mr.
Anthony walked inside the store, and as he completed his transaction, he heard gunfire. He
walked over to the window and saw an African-America man pointing a handgun toward
Applebee’s. Mr. Anthony backed away from the window but remained in the store. He
testified, “I remained in the FedEx office because at that time a female/Hispanic comes in
the store and says that he got my car. He took my car. He took my car. She was a little
hysterical about it.” Mr. Anthony then saw “a little white car pass by in front of the door,
make a right and head south on Bartlett Boulevard.” He did not see the driver’s face but
noted that there was one person in the vehicle.

        Detective Justine Bynum of the Bartlett Police Department responded to the scene
of the shooting and spoke with Mr. Crotwell, who was already in an ambulance to be
transported to the hospital. Detective Bynum testified that a BOLO (“be on the lookout”)
had been issued for Ms. Carmona’s stolen white Toyota Solara. Detective Bynum spoke
with witnesses and gathered information, including an address obtained from Mr.
Crotwell’s text messages, which led her to develop Defendant as a suspect in the shooting
and theft of the vehicle. Using the picture from Defendant’s driver’s license, Detective
Bynum prepared a photographic lineup of six photographs and showed it to Mr. Crotwell,
Ms. Carmona, and Ms. Stewart. Both Mr. Crotwell and Ms. Stewart identified Defendant
as the perpetrator of the offenses. Detective Bynum noted that the photograph of Defendant
included in the lineup did not depict the tear drop tattoo that was on his face at the time of
the offenses. After the witnesses identified Defendant, Detective Bynum was informed
that Defendant’s attorney had contacted the police department to advise them that
Defendant would turn himself in, which Defendant did at 4:15 p.m. that same day.


                                            -7-
        Detective Bynum testified that she located two spent shell casings and one bullet
from the crime scene. The blue Chevrolet Cavalier was towed from the scene and later
processed for evidence. No fingerprints of value were lifted from the vehicle. Kent
Baucum, a building service and staff support employee for the Bartlett Police Department,
testified that he moved the Cavalier from the garage after it was processed. He had no
difficulty starting the vehicle before he moved it. Defendant’s uncle later picked up the
Cavalier.

        Detective Bynum testified that she returned to the Applebee’s parking lot the day
after the shooting because Mr. Holloway had reported that his rental truck, which was
parked in the parking lot on the day of the shooting, had been struck by a bullet. Detective
Bynum found a bullet on the ground near the space where Mr. Holloway had been parked.
As part of her investigation, Detective Bynum also obtained surveillance videos from the
Kroger gas station and the FedEx building. A search warrant was executed at the home of
Defendant’s uncle, and the hat the Defendant was wearing at the time of the shooting, the
title and key to the Cavalier, and Defendant’s wallet were recovered.

       Detective Bynum testified that Ms. Carmona’s Toyota Solara was found sometime
in March 2017 behind a convenience store on Millbranch Road. She processed the vehicle
for evidence. Again, no fingerprints of value were lifted from the vehicle. Detective
Bynum recovered a bullet from one of the bullet holes in the passenger-side door.

       Based on this evidence, the jury convicted Defendant of reckless endangerment,
aggravated robbery, two counts of aggravated assault, and one count of assault. The jury
acquitted Defendant of employing a firearm during the commission of a dangerous felony.
The trial court imposed concurrent sentences, as a Range I offender, of ten years for
aggravated robbery to be served at eighty-five percent by operation of law, four years for
each of the two counts of aggravated assault, and eleven months and twenty-nine days for
assault to be served consecutively to a sentence of eleven months and twenty-nine days for
reckless endangerment. It is from these judgments that Defendant now appeals.


                                         Analysis

                             I.     Sufficiency of the Evidence


      Defendant contends that the evidence was insufficient to support his conviction for
aggravated robbery because there was no direct evidence to prove that he stole Ms.
Carmona’s car. He further argues that he lacked “the necessary mens rea of intentional or
knowingly.” The State asserts that based on the testimony of the three victims and the one
bystander who saw a single person driving away from the scene in Ms. Carmona’s vehicle,


                                           -8-
there was ample evidence to support the jury’s factual determination that Defendant stole
the car at gunpoint.

        When a defendant challenges the sufficiency of the evidence, this court is obliged
to review that claim according to certain well-settled principles. A guilty verdict removes
the presumption of innocence and replaces it with a presumption of guilt. State v. Evans,
838 S.W.2d 185, 191 (Tenn. 1992). The burden is then shifted to the defendant on appeal
to demonstrate why the evidence is insufficient to support the conviction. State v. Tuggle,
639 S.W.2d 913, 914 (Tenn. 1982). The relevant question the reviewing court must answer
is whether any rational trier of fact could have found the accused guilty of every element
of the offense beyond a reasonable doubt. See Tenn. R. App. P. 13(e); Jackson v. Virginia,
443 U.S. 307, 319 (1979). On appeal, “the State is entitled to the strongest legitimate view
of the evidence and to all reasonable and legitimate inferences that may be drawn
therefrom.” State v. Elkins, 102 S.W.3d 578, 581 (Tenn. 2003). As such, this court is
precluded from re-weighing or reconsidering the evidence when evaluating the convicting
proof. State v. Morgan, 929 S.W.2d 380, 383 (Tenn. Crim. App. 1996); State v. Matthews,
805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Moreover, we may not substitute our own
“inferences for those drawn by the trier of fact from circumstantial evidence.” Matthews,
805 S.W.2d at 779. Further, questions concerning the credibility of the witnesses and the
weight and value to be given to evidence, as well as all factual issues raised by such
evidence, are resolved by the trier of fact and not the appellate courts. State v. Pruett, 788
S.W.2d 559, 561 (Tenn. 1990). “The standard of review ‘is the same whether the
conviction is based upon direct or circumstantial evidence.’” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn.
2009)).

       “Identity of the perpetrator is an essential element of any crime.” State v. Rice, 184
S.W.3d 646, 662 (Tenn. 2006). Circumstantial evidence alone may be sufficient to
establish the perpetrator's identity. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002). The
identity of the perpetrator is a question of fact for the jury to determine. State v. Thomas,
158 S.W.3d 361, 388 (Tenn. 2005). “The jury decides the weight to be given to
circumstantial evidence, and ‘[t]he inferences to be drawn from such evidence, and the
extent to which the circumstances are consistent with guilt[.]’” Rice, 184 S.W.3d at 662
(quoting Marable v. State, 313 S.W.2d 451, 457 (Tenn. 1958)).

       Robbery is defined as “the intentional or knowing theft of property from the person
of another by violence or putting the person in fear.” T.C.A. § 39-13-401(a) (2014). An
aggravated robbery is a robbery “[a]ccomplished with a deadly weapon or by display of
any article used or fashioned to lead the victim to reasonably believe it to be a deadly
weapon.” Id. § 39-13-402(a)(1). “A person commits theft of property if, with intent to
deprive the owner of property, the person knowingly obtains or exercises control over the
property without the owner’s effective consent.” Id. § 39-14-103(a).


                                            -9-
       Here, the evidence viewed in a light most favorable to the State showed that
Defendant became agitated when Mr. Crotwell told him that “all sales are final” on the
blue Cavalier, and Mr. Crotwell attempted to leave with Ms. Carmona and Ms. Stewart in
Ms. Carmona’s Toyota Solara. Defendant then pointed a gun at Ms. Carmona and Ms.
Stewart and ordered them out of the Solara, and he instructed Ms. Carmona to leave the
keys in the ignition. Mr. Crotwell got back out of the car, and Defendant shot at Mr.
Crotwell’s feet when he refused to return the money that Defendant had paid him for the
Cavalier. Mr. Crotwell ran toward Applebee’s, and Defendant shot him in the back of his
shoulder as he ran away. Ms. Stewart also ran to Applebee’s, and Ms. Carmona ran to a
nearby FedEx store. While Defendant argues that no one specifically, saw Defendant take
the Solara, Mr. Anthony was in the FedEx store when Ms. Carmona ran in and exclaimed
“he took my car.” Mr. Anthony also heard gunshots and saw an African-American man
pointing a handgun towards Applebee’s. He then saw small white car pass by the FedEx
store with one person in the vehicle. Ms. Carmona’s Solara was later found abandoned
behind a convenience store. Ms. Carmona testified that Defendant did not have permission
to take her vehicle.

        From this evidence, we conclude that a rational juror could infer that Defendant
committed the offense of aggravated robbery by knowingly and intentionally taking Ms.
Carmona’s Toyota Solara at gunpoint, after shooting Mr. Crotwell, and driving the vehicle
from the scene, where it was later found abandoned behind a convenience store. Defendant
is not entitled to relief on this issue.

                                   II.    Batson Challenge

       Defendant argues that the trial court erred in granting the State’s Batson challenge
and denying his peremptory challenge to strike Juror 7. The State counters that trial court
properly found that there was a pattern of discriminatory strikes of Caucasian jurors by
Defendant, that Defendant’s race-neutral reason for striking Juror 7 was “pretextual for
purposeful racial discrimination,” and that the trial court properly granted the State’s
Batson challenge.

       In accordance with the Equal Protection Clause of the Fourteenth Amendment,
neither party may exercise a peremptory challenge to remove a prospective juror solely on
the basis of the juror’s race. Batson v. Kentucky, 476 U.S. 79, 89-90 (1986); see also
Georgia v. McCollum, 505 U.S. 42, 59 (1992); State v. Spratt, 31 S.W. 3d 587, 596 (Tenn.
Crim. App. 2000) (the prosecutor may lodge, on the basis of race, a “reverse Batson”
objection to a defendant’s peremptory challenge of jurors). In Batson, the United States
Supreme Court established a three-step process for evaluating alleged discrimination
during jury selection. First, the party objecting to the peremptory challenge must establish
a prima facie case of purposeful discrimination “by showing that the totality of the relevant
facts gives rise to an inference of discriminatory purpose.” Batson, 476 U.S. at 93-94; see

                                           - 10 -
also Johnson v. California, 545 U.S. 162, 169 (2005). Next, if the trial court determines
that a prima facie showing of purposeful discrimination has been made, the burden then
shifts to the proponent of the peremptory challenge to articulate a race-neutral explanation
for the challenge. Batson, 476 U.S. at 97-98. The race-neutral explanation does not need
to be persuasive or even plausible. Purkett v. Elem, 514 U.S. 765, 768 (1995). Unless
purposeful discrimination is inherent in the explanation, the reason offered will be deemed
race-neutral. See id. Finally, if the proponent of the challenge provides a race-neutral
explanation, the trial court must then determine, from all the circumstances, if the
explanation is a pretext and whether the opponent of the peremptory challenge established
purposeful discrimination. See Batson, 476 U.S. at 98; see also Miller-El v. Dretke, 545
U.S. 231, 239 (2005). If the trial court determines that the proffered reason is merely
pretextual and that a racial motive is behind the peremptory challenge, the juror may not
be excluded. See State v. Hugueley, 185 S.W.3d 356, 369 (Tenn. 2006); Woodson v. Porter
Brown Limestone Co., Inc., 916 S.W.2d 896, 903 (Tenn. 1996).

       When determining whether a Batson violation occurred, the trial court must
articulate specific reasons for each of its findings on the record. Woodson , 916 S.W.2d at
906. The trial court should explain whether a prima facie showing of purposeful
discrimination has been established, whether a neutral explanation has been given, and
“whether the totality of the circumstances support a finding of purposeful discrimination.”
Id. The trial court’s findings are to be accorded great deference and not set aside unless
clearly erroneous. Id.; State v. Smith, 893 S.W.2d 908, 914 (Tenn. 1994). “[T]he exercise
of even one peremptory challenge in a purposefully discriminatory manner would violate
equal protection.” State v. Ellison, 841 S.W.2d 824, 827 (Tenn. 1992).

        In this case, the trial court determined that there was a discriminatory pattern of
juror strikes by Defendant and that the State had established a prima facie case of
purposeful discrimination by Defendant in striking Juror 7. In the first seven rounds of
jury selection, Defendant excused five Caucasian jurors, including Juror 7, leaving none
on the venire. “[A] prima facia case of purposeful discrimination may be established solely
on evidence relating to the exercise of peremptory challenges so long as the evidence gives
rise to an inference of discriminatory purpose.” State v. Torrez Talley, et al., No. W2003-
02237-CCA-R3-CD, 2006 WL 2947435, at *9 (Tenn. Crim. App., at Jackson, Oct. 16,
2006), perm. app. denied (Tenn. Mar. 19, 2007). “While a pattern of strikes against a
particular racial group is not required to prove discrimination, it certainly is significant
because it may give rise to the inference of discrimination.” Id.

       Next, Defendant offered a race-neutral explanation for striking Juror 7, namely that
the juror was a farm equipment mechanic and that the juror’s wife worked with warranties
issued for farm equipment. Defendant further asserted that Juror 7 was not attentive or
responsive to Defendant’s questions. Defense counsel did not explain how Juror 7’s work
as a mechanic was problematic other than to say that “I don’t think that [Juror 7] would be


                                           - 11 -
a favorable jury to the defense and the theories that we’re going to argue. And based on
that I have in conjunction with my client asked to have him excused.”

       The State countered that Juror 7 was very attentive and responsive to defense
counsel’s questions and had in fact raised his hand and laughed at defense counsel’s jokes.
The State further pointed out that every other Caucasian juror that had been excluded by
Defendant had been paying attention as well. The State argued that an all African-
American jury was not representative of the community and that other African-American
jurors, who had better reasons than Juror 7 to be excused, were still on the jury. In
particular, the State noted that one African-American juror whose son had been murdered
was not challenged by Defendant.

        The trial court considered all of the circumstances in this case and rejected
Defendant’s race-neutral explanation for striking Juror 7. The trial court agreed with the
State that Juror 7 had “enjoyed [defense counsel’s] humor” and “responded just as well as
the other jurors to that.” See, e.g., Miller-El, 545 U.S. at 241 (if the proffered reason for
striking a juror applies just as well to an otherwise-similar juror of a different race who was
not excluded, “that is evidence tending to prove purposeful discrimination to be considered
at Batson’s third step”). The trial court further said: “I just don’t see a reason that [Juror
7] needs to be excused other than maybe the Defendant wants him excused because he’s
white. I just can’t see that he was not attentive.” The trial court noted that it was the court’s
opinion and understanding that trial counsel was “working with her client that he may very
well want an all African-American jury. And he’s giving input into this.” The trial court
ultimately concluded that “there is not a racially neutral reason for [Defendant] to want to
get rid of [Juror 7] that I can see at this point.”

       We conclude that the trial court did not err in its application of Batson. While
Defendant offered a race-neutral reason for striking Juror 7, “the trial court after observing
firsthand the demeanor of the defense attorneys and prospective jurors, the racial
composition of the venire, and the circumstances involved in peremptory challenges,
determined that purposeful discrimination occurred.” Torrez Talley, et al., 2006 WL
2947435, at *9. Although Batson provides the party objecting to the Batson challenge to
give a reason for striking a juror, “it requires the judge to assess the plausibility of that
reason in light of all evidence with a bearing on it.” Miller-El, 545 U.S. at 241.
Accordingly, we find that there was no “clear indication that the trial court erroneously
applied Batson” to deny Defendant’s challenge to Juror 7. Torrez Talley, et al., 2006 WL
2947435, at *9. Defendant is not entitled to relief on this issue.




                                             - 12 -
                             CONCLUSION

Based on the foregoing analysis, we affirm the judgments of the trial court.



                                      ____________________________________
                                      JILL BARTEE AYERS, JUDGE




                                   - 13 -